t c memo united_states tax_court andrea cipriano petitioner v commissioner of internal revenue respondent docket no filed date andrea cipriano pro_se leon st laurent for respondent memorandum findings_of_fact and opinion swift judge for and respondent determined deficiencies in petitioner’s federal income taxes and accuracy- related penalties as follows accuracy-related_penalty year deficiency sec_6662 a dollar_figure s big_number big_number - - after settlement of some issues the primary issue for decision is whether certain amounts petitioner received in connection with a division of marital property constitute taxable interest_income unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in basking ridge new jersey petitioner is well educated in petitioner received a bachelor of arts degree in teaching from william paterson college in petitioner received a masters degree in business administration from fairleigh dickenson university since petitioner has been employed as a revenue_agent for respondent petitioner also is a certified_public_accountant and teaches accounting and tax courses part time at ramapo college petitioner’s ex-spouse is an attorney and maintains a law practice in new jersey on date petitioner and her ex-spouse divorced and entered into a property settlement agreement the agreement under the terms of the agreement petitioner was entitled to receive dollar_figure representing the value of her share of the marital assets under the agreement of the total dollar_figure petitioner was to receive dollar_figure in cash immediately after the divorce and petitioner was to receive the remaining dollar_figure through a series of annual installments of dollar_figure plus interest of percent per year on the unpaid balance to secure payment of the installment payments that were due petitioner received a mortgage on real_estate owned by petitioner’s ex-spouse the language from the agreement relating to the mortgage stated as follows a mortgage in the amount of dollar_figure shall be recorded against the real_estate which mortgage shall bear interest at the rate of and shall be paid in annual installments of dollar_figure plus all accrued interest over a period of five years each payment falling due on the anniversary date of this agreement under the agreement petitioner’s ex-spouse was also liable for all attorney’s fees incurred by petitioner in enforcing payment of amounts due under the agreement as part of the property settlement agreement petitioner and her ex-spouse each agreed to relinquish any rights they then owned in property held by the other spouse q4e- in late march of shortly after the divorce petitioner received the dollar_figure cash payment that was due under the agreement in march of however petitioner did not receive the first dollar_figure installment_payment due from her ex-spouse petitioner then requested the superior court of new jersey chancery division of monmouth county to issue an order compelling petitioner’s ex-spouse to pay petitioner this delinguent dollar_figure installment_payment plus interest and attorney’s fees pursuant to a date court order petitioner received from her ex- spouse dollar_figure of which dollar_figure was denominated as principal dollar_figure was denominated as attorney’s fees and the remaining dollar_figure was denominated as accrued interest the dollar_figure installment payments due from petitioner’s ex- spouse in each of and plus amounts denominated as accrued interest were received by petitioner as due in summary petitioner received the following payments from her ex-spouse under the property settlement amounts denominated amounts denominated year as principal as interest dollar_figure s --0o- big_number big_number big_number big_number big_number not shown in the schedule is the dollar_figure that was denominated as attorney’s fees that petitioner received in - - the record does not reflect whether or when petitioner received the installment payments that were due from her ex-spouse under the agreement in and on her and timely filed federal_income_tax returns petitioner did not report as interest_income any of the above payments received from her ex-spouse by letter dated date respondent notified petitioner that respondent wished to examine petitioner’s and federal_income_tax returns in the letter respondent proposed a meeting for date between respondent’s audit representative and petitioner relating to petitioner’s and federal income taxes at petitioner’s request the meeting was held on date in parsippany new jersey the location of petitioner’s employment petitioner and respondent’s audit representative met again in august of to discuss petitioner’s and federal income taxes during that meeting petitioner and respondent’s representative failed to reach an agreement on various adjustments that had been raised after this meeting in august of or thereafter petitioner’s federal_income_tax return was opened for examination by respondent another meeting was scheduled for date between petitioner and respondent’s audit representative to discuss further petitioner’s and federal income taxes and to discuss petitioner’s - - federal_income_tax petitioner however failed to attend this meeting on date respondent mailed to petitioner a notice_of_deficiency regarding petitioner’s and federal income taxes in the notice_of_deficiency sent to petitioner for and respondent determined that petitioner failed to report as taxable_income on her respective federal_income_tax returns the above dollar_figure and dollar_figure payments that petitioner received from her ex-spouse in and that were denominated as interest in the petition filed with this court petitioner raised as a new issue a claimed ordinary deduction in the amount of dollar_figure for expenses relating to attorney accountant and appraiser fees allegedly incurred in connection with her divorce the division of marital property and the installment payments petitioner does not indicate whether the dollar_figure should be deducted in or in or how the expenses should be allocated between and the record does not explain the dollar_figure variance in amounts denominated as interest by the superior court of new jersey chancery division of monmouth county and by respondent in the notice_of_deficiency the record does not reflect whether respondent mailed to petitioner a statutory_notice_of_deficiency regarding petitioner’s federal_income_tax - jj - opinion generally the burden_of_proof is on the taxpayer see rule a in however congress enacted sec_7491 effective date under which the burden_of_proof will be placed on respondent if a taxpayer meets certain requirements see internal_revenue_service restructuring and reform act of rra publaw_105_206 sec 112_stat_685 under sec_7491 the burden_of_proof with regard to any fact issue will be placed on respondent if the taxpayer maintained adequate_records satisfied applicable substantiation requirements cooperated with respondent and introduced during the court_proceeding credible_evidence with regard to the fact issue the specific relevant language of sec_7491 provides as follows sec_7491 burden_of_proof a burden shifts where taxpayer produces credible_evidence --- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations ---paragraph shall apply with respect to an issue only if-- --- - a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews the legislative_history of sec_7491 makes it clear that before the burden_of_proof will be placed on respondent taxpayers have the burden of proving that they satisfied each of the above requirements of sec_7491 the legislative_history states as follows the taxpayer has the burden of proving that it meets each of these conditions because they are necessary preregquisites to establishing that the burden_of_proof is on the secretary h conf rept pincite 1998_3_cb_747 a shift in the burden_of_proof under sec_7491 is available only in court proceedings arising in connection with examinations by respondent that commenced after date the effective date of sec_7491 see rra sec c 112_stat_727 for because respondent’s examination of petitioner’s federal_income_tax commenced in august of or thereafter it is clear that sec_7491 generally applies to petitioner petitioner contends that for she has met the --- - requirements of sec_7491 and that the burden_of_proof is on respondent on the issue as to the treatment of the dollar_figure denominated as interest for respondent contends that petitioner did not meet the requirements of sec_7491 and therefore that the burden_of_proof remains with petitioner among other things respondent notes that during the examination petitioner failed to attend the scheduled date meeting the only scheduled meeting regarding petitioner’s federal_income_tax for petitioner contends that respondent’s date letter was inadequate and defective to commence on date respondent’s examination of petitioner’s tax petitioner therefore argues that respondent’s examination for did not commence before date the date of the actual meeting between petitioner and respondent’s representative petitioner also claims that respondent has not provided evidence to prove when respondent’s date letter was actually mailed to petitioner petitioner does not specifically claim to have received that letter after date the effective date of sec_7491 based on the above petitioner argues that respondent’s examination of petitioner for commenced after date that sec_7491 is therefore generally applicable and that -- - thereunder the burden_of_proof is on respondent as to the treatment of the dollar_figure denominated as interest respondent argues that the letter to petitioner dated date was mailed on that date that the letter effectively commenced on that date the examination of petitioner’s federal_income_tax days prior to the effective date of sec_7491 and therefore that for the burden_of_proof is on petitioner neither the code nor the regulations define when an examination will be regarded as having commenced for purposes of sec_7491 respondent points us to the legislative_history of sec_7491 and to revproc_97_27 1997_1_cb_680 the legislative_history explains the following with regard to what constitutes an examination for purposes of sec_7491 an audit is not the only event that would be considered an examination for purposes of this provision for example the matching of an information_return against amounts reported on a tax_return is intended to be an examination for purposes of this provision similarly the review of a claim_for_refund prior to issuing that refund is also intended to be an examination for purposes of this provision h conf rept supra pincite c b pincite in revproc_97_27 c b pincite for purposes of a change in accounting_method under sec_481 respondent takes the position that any contact by respondent to schedule an examination is sufficient to commence an examination revproc_97_27 supra states as follows an examination of a taxpayer with respect to a federal_income_tax return begins on the date the taxpayer is contacted in any manner by a representative of the service for the purpose of scheduling any type of examination of the return id emphasis added respondent argues that the above examples suggest that an examination may occur without a personal meeting between respondent’s representative and the taxpayer or the taxpayer’s representative focusing on the facts before us in this case we do not believe that the character of the amounts in dispute for both and need be resolved on the basis of the burden_of_proof in spite of the extensive arguments of the parties in their briefs regarding the burden_of_proof in this case for both and as set forth below we conclude that the evidence establishes that the amounts petitioner received that were denominated as interest in fact constituted interest_income for federal_income_tax purposes we so hold and we decline to resolve the parties’ many arguments regarding the commencement of respondent’s examination regarding the applicability of sec_7491 and regarding petitioner’s qualification under the various requirements of sec_7491 gross_income includes all income from whatever source derived see sec 6l1 a interest received is specifically included within the definition of gross_income see sec_61 generally any portion of a judgment that compensates taxpayers for delay in receipt of money constitutes interest_income and is taxable as such see 317_us_399 petitioner contends that the portions of the installment payments received from her ex-spouse in and that were denominated as interest namely dollar_figure and dollar_figure respectively represented postdivorce appreciation in the value of her ex-spouse’s law practice and that these amounts should be treated as nontaxable transfers under sec_1041 to the contrary it is clear that the above amounts compensated petitioner for delay in the receipt of the marital assets to which petitioner was entitled as of the day of the divorce the amounts received are consistent with the 5-percent interest rate specified in the agreement ’ the dollar_figure and the dollar_figure that petitioner received in and constitute interest_income ‘ assuming that the installment payments were paid on time each year the approximate interest to be received each year by petitioner on dollar_figure payable in annual installments of dollar_figure would be dollar_figure in year dollar_figure in year dollar_figure in year dollar_figure in year and dollar_figure in year we now turn to petitioner’s claim that she is entitled to an additional dollar_figure deduction or some part thereof for fees paid to attorneys accountants and appraisers the parties herein make no argument as to the placement of the burden_of_proof nor as to how sec_7491 applies if at all to a new issue in general attorney’s fees and other expenses relating to a divorce represent personal expenses and are nondeductible to either spouse see 372_us_39 a deduction under sec_212 however may be allowed for expenses_incurred for the production_or_collection_of_income such as expenses relating to the right to receive interest_income the evidence in support of the dollar_figure paid to attorneys accountants and appraisers does not indicate the date the fees were actually paid_by petitioner from the invoices provided by petitioner it appears that most of the bills were paid_by petitioner before the years in dispute furthermore the invoices that do relate to and fail to differentiate between amounts paid in connection with petitioner’s divorce and amounts paid if any to obtain the receipt of interest_income for and no part of the claimed dollar_figure is deductible by petitioner sec_6662 imposes a penalty of percent on the portion of an underpayment_of_tax attributable to negligence or to disregard of rules and regulations for purposes of sec_6662 negligence consists of a failure to make a reasonable attempt to comply with the code see sec_6662 accuracy-related_penalties under sec_6662 do not apply to any part of an underpayment if the taxpayer shows reasonable_cause and if the taxpayer acted in good_faith see sec_6664 whether a taxpayer acted with reasonable_cause and in good_faith is ascertained on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 b income_tax regs circumstances that may establish reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer see id with regard to the penalties under sec_6662 for and the parties make no argument regarding the burden_of_proof or the burden of production see sec_7491 because of petitioner’s education and professional experience and because the agreement adequately identified the payments in question as interest petitioner knew or should have known that the payments constituted interest_income and were includable in her federal_income_tax returns we conclude that petitioner is liable for the accuracy- related penalties to reflect the foregoing decision will be entered under rule
